UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	February 29, 2016 Date of reporting period:	March 1, 2015 – August 31, 2015 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam Floating Rate Income Fund Semiannual report 8 | 31 | 15 Message from the Trustees 1 About the fund 2 Performance snapshot 4 Interview with your fund’s portfolio manager 5 Your fund’s performance 11 Your fund’s expenses 13 Terms and definitions 15 Other information for shareholders 16 Trustee approval of management contract 17 Financial statements 22 Consider these risks before investing: Lower-rated bonds may offer higher yields in return for more risk. Bond investments are subject to interest-rate risk (the risk of bond prices falling if interest rates rise) and credit risk (the risk of an issuer defaulting on interest or principal payments). Interest-rate risk is greater for longer-term bonds, and credit risk is greater for below-investment-grade bonds. Unlike bonds, funds that invest in bonds have fees and expenses. Bond prices may fall or fail to rise over time for several reasons, including general financial market conditions, changing market perceptions of the risk of default, changes in government intervention, and factors related to a specific issuer or industry. These factors may also lead to periods of high volatility and reduced liquidity in the bond markets. Risks associated with derivatives include increased investment exposure (which may be considered leverage) and, in the case of over-the-counter instruments, the potential inability to terminate or sell derivatives positions and the potential failure of the other party to the instrument to meet its obligations. Floating rate loans may reduce, but not eliminate, interest-rate risk. These loans are typically secured by specific collateral or assets of the issuer. (Holders of the loan, such as the fund, have a priority claim on those assets in the event of the issuer’s default or bankruptcy.) Value of collateral may be insufficient to meet the issuer’s obligations, and the fund’s access to collateral may be limited by bankruptcy or other insolvency laws. You can lose money by investing in the fund. Message from the Trustees Dear Fellow Shareholder: A string of negative developments has kept markets on edge in recent months. Greece’s debt crisis flared, oil prices dropped again, and the People’s Bank of China, in an effort to stem a slumping economy, unexpectedly devalued the yuan. The cumulative effect of these events appeared to contribute to a brief correction in global stock markets during late summer. Through it all, the U.S. economy has remained resilient, which is likely to prompt the Federal Reserve to raise interest rates for the first time in over a decade. If higher interest rates in the U.S. markets attract global capital, regions outside of the United States could experience greater market volatility and constrained growth. In contrast, central banks in Europe, Japan, and China appear committed, for the foreseeable future, to low-interest-rate policies to foster growth. The different trajectories of central bank policies may be another source of volatility. Amid changing market conditions, you may find it reassuring to know that Putnam’s portfolio managers have deep experience and research-driven viewpoints that guide their investment decisions. The interview in the following pages provides you with additional insight into economic and market conditions, as well as a review of your fund’s performance. We also would encourage you to consult with your financial advisor to discuss whether your mix of investments requires any adjustment to stay on track toward your long-term goals. In closing, we would like to recognize Charles Curtis, who recently retired as a Putnam Trustee, for his 14 years of dedicated service. And, as always, thank you for investing with Putnam. Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of classA shares assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart do not reflect a sales charge of 1.00%; had they, returns would have been lower. See pages 5 and 11–13 for additional performance information. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. To obtain the most recent month-end performance, visit putnam.com. * These returns are from 8/31/04 to 8/31/15 because only data from the month-end following the fund’s inception date (8/4/04) is available. † The fund’s primary benchmark, the Barclays U.S. High Yield Loan Index, was introduced on 12/31/05, which post-dates the inception of the fund’s classAshares. ‡ Returns for the six-month period are not annualized, but cumulative. 4 Floating Rate Income Fund Interview with your fund’s portfolio manager Paul, what was the market environment like for floating - rate bank loans during the six months ended August31, 2015? Bank loans registered a slightly positive return for the period as a whole, with most of the gain concentrated in the first two months of the period. The Barclays U.S. High Yield Loan Index — the fund’s primary benchmark — rose 0.25%, outpacing both high-yield bonds and the broad investment-grade fixed-income market. Compared with high-yield bonds, bank loans benefited from having considerably less exposure to commodity-related sectors during a period when the price of oil and other commodities generally declined. Bank loans performed well in March and April, aided by reduced supply, moderating retail fund outflows, and robust demand from the issuers of collateralized loan obligations [CLOs] — structured investment vehicles in which business loans are pooled to create a diversified income stream. CLO issuers typically use bank loans in these structured pools. However, performance moderated later in the period. Bank loans declined in June amid increased global volatility that was partly fueled by the debt crisis in Greece, but still held up better than most other asset classes. In July, as high-yield bonds struggled due to stock market volatility and falling commodity prices, bank loans remained relatively immune to macro gyrations and posted a modest gain. In August, however, a host of This comparison shows your fund’s performance in the context of broad market indexes for the six months ended 8/31/15. See pages 4 and 11–13 for additional fund performance information. Index descriptions can be found on pages 15–16. Floating Rate Income Fund 5 near-term uncertainties weighed on investor confidence, resulting in an extremely volatile backdrop for both bank loans and high-yield bonds. Stock market volatility intensified, China surprised the financial markets by devaluing its currency amid weakening economic growth, and investors continued to handicap when the Federal Reserve was likely to implement its first interest-rate increase in nearly a decade. Within the fund’s benchmark for the year-to-date period ended August31, 2015, higher-quality Ba-rated and split Ba-rated loans generated the best relative performance, while lower-quality Caa-rated loans were the worst performers. From an industry perspective, financials, chemicals, housing, and food/beverages were the top-performing groups. By contrast, metals/mining was by far the poorest-performing category, registering a double-digit decline. The energy industry was the second-worst performer. [Split-rated bonds are those that receive slightly different credit ratings from the major rating agencies.] For investors who may be new to the fund, can you explain how floating - rate bank loans and high - yield bonds differ? Many corporations issue both bank loans and high-yield bonds. Bank loans are secured by the issuer’s assets, giving loans a senior position in the firm’s capital structure, whereas high-yield bonds are usually unsecured. This means that in the event of bankruptcy, bank-loan investors will typically be paid back before bondholders, if Credit qualities are shown as a percentage of the fund’s net assets as of 8/31/15. A bond rated Baa or higher (Prime-3 or higher, for short-term debt) is considered investment grade. The chart reflects Moody’s ratings; percentages may include bonds or derivatives not rated by Moody’s but rated by Standard & Poor’s (S&P) or, if unrated by S&P, by Fitch ratings, and then included in the closest equivalent Moody’s rating based on analysis of these agencies’ respective ratings criteria. Moody’s ratings are used in recognition of its prominence among rating agencies and breadth of coverage of rated securities. Ratings may vary over time. Cash and net other assets, if any, represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. The fund itself has not been rated by an independent rating agency. 6 Floating Rate Income Fund any assets remain available for distribution. Historically, when bankruptcy has occurred, bank-loan investors have been repaid more of their principal than holders of high-yield bonds or other debt instruments. The measure of the rate of repayment is called the “recovery rate.” The coupons, or stated interest rates, on bank loans are linked to the London Interbank Offered Rate [LIBOR] — a widely used benchmark for short-term lending among banks — and adjust higher or lower at frequent intervals. This feature can potentially make bank loans less subject to interest-rate risk versus longer-term investment-grade or high-yield bonds that carry fixed coupons. Turning to performance, the fund slightly lagged its primary and secondary benchmarks, but outperformed the average return of its Lipper peer group. What factors had the biggest influence on the fund’s relative performance? From a sector perspective, the factors that worked against the fund’s performance versus the benchmarks were overall positioning in energy, adverse security selection in diversified media, an underweight in This table shows the fund’s top 10 individual holdings and the percentage of the fund’s net assets that each represented as of 8/31/15. Short-term investments and derivatives, if any, are excluded. Holdings may vary over time. Floating Rate Income Fund 7 technology, and lighter-than-benchmark exposure to higher-rated loans. On the positive side, underweight exposure to metals/mining and utilities, along with sizable overweight allocations in gaming/lodging/ leisure and health care, provided the biggest boost to relative results. In terms of individual holdings, an underweight in Texas-based utility company Energy Future Intermediate Holdings was the top contributor to relative results. We held a lighter-than-benchmark position in the loans issued by the company’s power generation unit due to uncertainty about prospects for improvement in the unit’s cash flow and overall valuation. Additionally, we believed the business had become a less attractive takeover target because of a weaker outlook for the power generation market in Texas. Additional contributors included overweights in casino operator Yonkers Racing and mortgage-servicing provider Altisource Solutions. On the downside, we selectively invested in the oil-and-gas industry, but many smaller companies that had tapped the bank-loan market to finance shale drilling projects were hit particularly hard amid the volatility in oil prices. Consequently, our biggest detractors were overweights in three exploration and production companies: Samson Investment Company, Linn Energy, and Chesapeake Energy. We bought these loans because we were generally confident in each firm’s management team, and believed they would This chart shows how the fund’s top weightings have changed over the past six months. Allocations are shown as a percentage of the fund’s net assets. Current period summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, and the use of different classifications of securities for presentation purposes. Holdings and allocations may vary over time. 8 Floating Rate Income Fund manage their operations according to their cash-flow-generation abilities, rather than taking on excessive debt. Unfortunately, continued weakness in oil prices has pressured each firm’s capital structure and in the case of Samson, caused the company to default on certain outstanding loans. Elsewhere, our position in stock photography provider Getty Images also dampened the fund’s relative performance. The company’s earnings declined during the past year amid a tough competitive environment. Getty announced that it is seeking to hire a new CEO who has both media and turnaround experience. Did you use any derivatives during the period? Yes, we used currency forward contracts to hedge the foreign exchange risk associated with loans we held that were issued by non-U.S. companies. What is your outlook for the bank - loan market over the coming months? Overall, we think the fundamental backdrop for bank loans remains supportive. Second-quarter U.S. gross domestic product was revised upward to a 3.7% annual rate from 2.3%, and trends in employment and housing have been favorable, in our view. The 12-month bank loan default rate was 1.5% at period-end, which is still meaningfully below historical norms, and the majority of defaults that occurred were in commodity-related sectors, such as energy and metals/mining. What’s more, interest-coverage ratios — a measure of companies’ ability to pay interest on their debt — and liquidity levels remain high for most issuers. All told, against the backdrop of what we think will be an improving U.S. economy, we believe most bank-loan issuers — excluding those in more commodity-sensitive industries — are in reasonably good shape from a credit perspective. Moreover, regulators have begun to focus more intently on the quality of new bank loans, particularly the amount of leverage relative to an issuer’s cash flow within each loan. In our view, these efforts are likely to improve the quality of newly issued loans. Thanks for your time and for bringing us up to date, Paul. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. Portfolio Manager Paul D. Scanlon is Co-Head of Fixed Income at Putnam. He has an M.B.A. from The University of Chicago Booth School of Business and a B.A. from Colgate University. Paul joined Putnam in 1999 and has been in the investment industry since 1986. In addition to Paul, your fund’s portfolio managers are Norman P. Boucher and Robert L. Salvin. Floating Rate Income Fund 9 IN THE NEWS Collapsing commodity prices caused turbulence in global markets this summer. One of the leading factors pressuring prices was the economic slowdown in China. China remains the world’s second-largest economy and the largest consumer of most commodities, representing about 40% to 50% of global commodity demand. Much of China’s slowdown has been attributed to government efforts to transform the economy by changing the engine of growth from exports to consumer spending. With less need to build new infrastructure, the demand for commodities such as oil, copper, and steel has fallen. As a result, global prices of such commodities have dropped nearly 20% year to date. Furthermore, the price of crude oil is more than 50% below levels seen in 2014, although supply and demand factors outside China have played a significant role in the price movements for this commodity. Global oil supplies surged as North American companies increased production, and the United States emerged as one of the world’s largest producers. Meanwhile, OPEC has continued to maintain last year’s levels of oil production, but demand growth has moderated. 10 Floating Rate Income Fund Your fund’s performance This section shows your fund’s performance, price, and distribution information for periods ended August 31, 2015, the end of the first half of its current fiscal year. In accordance with regulatory requirements for mutual funds, we also include performance information as of the most recent calendar quarter-end and expense information taken from the fund’s current prospectus. Performance should always be considered in light of a fund’s investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For the most recent month-end performance, please visit the Individual Investors section at putnam.com or call Putnam at 1-800-225-1581. Class R and Y shares are not available to all investors. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. Fund performance Total return for periods ended 8/31/15 Class A Class B Class C Class M Class R Class Y (inception dates) (8/4/04) (9/7/04) (9/7/04) (9/7/04) (9/7/04) (10/4/05) Before After Before After Net Net sales sales Before After Before After sales sales asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value Annual average (life of fund) 3.56% 3.46% 3.19% 3.19% 2.77% 2.77% 3.44% 3.37% 3.29% 3.78% 10 years 41.57 40.15 36.83 36.83 31.30 31.30 40.16 39.11 37.90 45.06 Annual average 3.54 3.43 3.19 3.19 2.76 2.76 3.43 3.36 3.27 3.79 5 years 25.03 23.78 23.64 23.64 20.29 20.29 24.57 23.63 23.33 26.45 Annual average 4.57 4.36 4.34 4.34 3.76 3.76 4.49 4.33 4.28 4.80 3 years 10.58 9.47 9.79 9.79 8.12 8.12 10.28 9.46 9.75 11.41 Annual average 3.41 3.06 3.16 3.16 2.64 2.64 3.32 3.06 3.15 3.67 1 year 0.39 –0.62 0.07 –0.89 –0.37 –1.33 0.22 –0.53 0.13 0.52 6 months 0.17 –0.83 0.07 –0.91 –0.20 –1.18 0.03 –0.72 0.05 0.19 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. After-sales-charge returns for class A and M shares reflect the deduction of the maximum 1.00% and 0.75% sales charge, respectively, levied at the time of purchase. Class B share returns after contingent deferred sales charge (CDSC) reflect the applicable CDSC, which, for class B shares, is 1% in the first year, declining to 0.5% in the second year, and is eliminated thereafter. Class C share returns after CDSC reflect a 1% CDSC for the first year that is eliminated thereafter. Class R and Y shares have no initial sales charge or CDSC. Performance for class B, C, M, R, and Y shares before their inception is derived from the historical performance of class A shares, adjusted for the applicable sales charge (or CDSC) and the higher operating expenses for such shares, except for class Y shares, for which 12b-1 fees are not applicable. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. Class B share performance reflects conversion to class A shares after eight years. Floating Rate Income Fund 11 Comparative index returns For periods ended 8/31/15 Lipper Loan Barclays U.S. High S&P/LSTA Leveraged Participation Funds Yield Loan Index* Loan Index (LLI)† category average‡ Annual average (life of fund) — 4.81% 3.47% 10 years — 59.36 38.95 Annual average — 4.77 3.32 5 years 27.74% 27.23 23.90 Annual average 5.02 4.93 4.37 3 years 12.25 11.99 10.24 Annual average 3.93 3.85 3.30 1 year 1.07 0.98 0.23 6 months 0.25 0.35 0.08 Index and Lipper results should be compared with fund performance before sales charge, before CDSC, or at net asset value. * The fund’s primary benchmark, the Barclays U.S. High Yield Loan Index, was introduced on 12/31/05, which post-dates the inception of the fund’s class A shares. † These returns are from 8/31/04 to 8/31/15 because only data from the month-end following the fund’s inception date (8/4/04) is available. ‡ Over the 6-month, 1-year, 3-year, 5-year, 10-year, and life-of-fund periods ended 8/31/15, there were 212, 207, 162, 108, 43, and 35 funds, respectively, in this Lipper category. Fund price and distribution information For the six-month period ended 8/31/15 Distributions Class A Class B Class C Class M Class R Class Y Number 6 6 6 6 6 6 Income $0.186241 $0.177356 $0.153187 $0.183990 $0.175155 $0.197403 Capital gains — Total $0.177356 Before After Net Net Before After Net Net sales sales asset asset sales sales asset asset Share value charge charge value value charge charge value value 2/28/15 $8.79 $8.88 $8.78 $8.78 $8.79 $8.86 $8.78 $8.80 8/31/15 8.62 8.71 8.61 8.61 8.61 8.68 8.61 8.62 Before After Net Net Before After Net Net sales sales asset asset sales sales asset asset Current rate (end of period) charge charge value value charge charge value value Current dividend rate 1 4.22% 4.17% 4.02% 3.48% 4.17% 4.14% 3.97% 4.47% Current 30-day SEC yield 2 N/A 3.87 3.71 3.16 N/A 3.84 3.66 4.17 The classification of distributions, if any, is an estimate. Before-sales-charge share value and current dividend rate for class A and M shares, if applicable, do not take into account any sales charge levied at the time of purchase. After-sales-charge share value, current dividend rate and current 30-day SEC yield, if applicable, are calculated assuming that the maximum sales charge (1.00% for class A shares and 0.75% for class M shares) was levied at the time of purchase. Final distribution information will appear on your year-end tax forms. 1 Most recent distribution, including any return of capital and excluding capital gains, annualized and divided by share price before or after sales charge at period-end. 2 Based only on investment income and calculated using the maximum offering price for each share class, in accordance with SEC guidelines. 12 Floating Rate Income Fund Fund performance as of most recent calendar quarter Total return for periods ended 9/30/15 Class A Class B Class C Class M Class R Class Y (inception dates) (8/4/04) (9/7/04) (9/7/04) (9/7/04) (9/7/04) (10/4/05) Before After Before After Net Net sales sales Before After Before After sales sales asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value Annual average (life of fund) 3.47% 3.37% 3.10% 3.10% 2.68% 2.68% 3.36% 3.29% 3.20% 3.70% 10 years 40.21 38.81 35.44 35.44 30.05 30.05 38.86 37.82 36.59 43.88 Annual average 3.44 3.33 3.08 3.08 2.66 2.66 3.34 3.26 3.17 3.70 5 years 22.65 21.43 21.29 21.29 18.00 18.00 22.34 21.43 20.99 24.19 Annual average 4.17 3.96 3.94 3.94 3.37 3.37 4.12 3.96 3.88 4.43 3 years 8.73 7.65 7.96 7.96 6.19 6.19 8.57 7.75 7.79 9.56 Annual average 2.83 2.49 2.58 2.58 2.02 2.02 2.78 2.52 2.53 3.09 1 year 0.50 –0.51 0.18 –0.78 –0.37 –1.33 0.45 –0.31 0.13 0.75 6 months –0.75 –1.74 –0.96 –1.94 –1.13 –2.10 –0.77 –1.52 –0.99 –0.62 See the discussion following the Fund performance table on page 11 for information about the calculation of fund performance. Your fund’s expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial representative. Expense ratios Class A Class B Class C Class M Class R Class Y Total annual operating expenses for the fiscal year ended 2/28/15 0.99% 1.19% 1.74% 1.04% 1.24% 0.74% Annualized expense ratio for the six-month period ended 8/31/15 1.00% 1.20% 1.75% 1.05% 1.25% 0.75% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. Floating Rate Income Fund 13 Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in the fund from March 1, 2015, to August 31, 2015. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000*† $5.05 $6.05 $8.81 $5.29 $6.30 $3.78 Ending value (after expenses) $1,001.70 $1,000.70 $998.00 $1,000.30 $1,000.50 $1,001.90 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 8/31/15. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended August 31, 2015, use the following calculation method. To find the value of your investment on March 1, 2015, call Putnam at 1-800-225-1581. Compare expenses using the SEC’s method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000*† $5.09 $6.11 $8.89 $5.35 $6.36 $3.82 Ending value (after expenses) $1,020.16 $1,019.16 $1,016.38 $1,019.91 $1,018.90 $1,021.42 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 8/31/15. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the six-month period; then multiplying the result by the number of days in the six-month period; and then dividing that result by the number of days in the year. 14 Floating Rate Income Fund Terms and definitions Important terms Total return shows how the value of the fund’s shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Before sales charge , or net asset value, is the price, or value, of one share of a mutual fund, without a sales charge. Before-sales-charge figures fluctuate with market conditions, and are calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. After sales charge is the price of a mutual fund share plus the maximum sales charge levied at the time of purchase. After-sales-charge performance figures shown here assume the 1.00% maximum sales charge for class A shares and 0.75% for class M shares. Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your fund’s class B CDSC declines over time from a 1% maximum during the first year to 0.5% during the second year. After the second year, the CDSC no longer applies. The CDSC for class C shares is 1% for one year after purchase. Share classes Class A shares are generally subject to an initial sales charge and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class B shares are not subject to an initial sales charge and may be subject to a CDSC. Class C shares are not subject to an initial sales charge and are subject to a CDSC only if the shares are redeemed during the first year. Class M shares have a lower initial sales charge and a higher 12b-1 fee than class A shares and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class R shares are not subject to an initial sales charge or CDSC and are available only to employer-sponsored retirement plans. Class Y shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are generally only available to corporate and institutional clients and clients in other approved programs. Fixed-income terms Current rate is the annual rate of return earned from dividends or interest of an investment. Current rate is expressed as a percentage of the price of a security, fund share, or principal investment. Yield curve is a graph that plots the yields of bonds with equal credit quality against their differing maturity dates, ranging from shortest to longest. It is used as a benchmark for other debt, such as mortgage or bank lending rates. Comparative indexes Barclays U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. Barclays U.S. High Yield Loan Index is an unmanaged index that provides broad and comprehensive total return metrics of the universe of U.S. dollar denominated, syndicated term loans. BofA Merrill Lynch U.S. 3-Month Treasury Bill Index is an unmanaged index that seeks to measure the performance of U.S. Treasury bills available in the marketplace. S&P/LSTA Leveraged Loan Index (LLI) is an unmanaged index of U.S. leveraged loans. Floating Rate Income Fund 15 S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Lipper is a third-party industry-ranking entity that ranks mutual funds. Its rankings do not reflect sales charges. Lipper rankings are based on total return at net asset value relative to other funds that have similar current investment styles or objectives as determined by Lipper. Lipper may change a fund’s category assignment at its discretion. Lipper category averages reflect performance trends for funds within a category. Other information for shareholders Important notice regarding delivery of shareholder documents In accordance with Securities and Exchange Commission (SEC) regulations, Putnam sends a single copy of annual and semiannual shareholder reports, prospectuses, and proxy statements to Putnam shareholders who share the same address, unless a shareholder requests otherwise. If you prefer to receive your own copy of these documents, please call Putnam at 1-800-225-1581, and Putnam will begin sending individual copies within30days. Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2015, are available in the Individual Investors section of putnam.com, and on the SEC’s website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Form N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Form N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of August 31, 2015, Putnam employees had approximately $492,000,000 and the Trustees had approximately $137,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees’ and employees’ immediate family members as well as investments through retirement and deferred compensation plans. 16 Floating Rate Income Fund Trustee approval of management contract General conclusions The Board of Trustees of The Putnam Funds oversees the management of each fund and, as required by law, determines annually whether to approve the continuance of your fund’s management contract with Putnam Investment Management, LLC (“Putnam Management”) and the sub-management contract with respect to your fund between Putnam Management and its affiliate, Putnam Investments Limited (“PIL”). The Board, with the assistance of its Contract Committee, requests and evaluates all information it deems reasonably necessary under the circumstances in connection with its annual contract review. The Contract Committee consists solely of Trustees who are not “interested persons” (as this term is defined in the Investment Company Act of 1940, as amended (the “1940 Act”)) of The Putnam Funds (“Independent Trustees”). At the outset of the review process, members of the Board’s independent staff and independent legal counsel met with representatives of Putnam Management to review the annual contract review materials furnished to the Contract Committee during the course of the previous year’s review and to discuss possible changes in these materials that might be necessary or desirable for the coming year. Following these discussions and in consultation with the Contract Committee, the Independent Trustees’ independent legal counsel requested that Putnam Management and its affiliates furnish specified information, together with any additional information that Putnam Management considered relevant, to the Contract Committee. Over the course of several months ending in June 2015, the Contract Committee met on a number of occasions with representatives of Putnam Management, and separately in executive session, to consider the information that Putnam Management provided, as well as supplemental information provided in response to additional requests made by the Contract Committee. Throughout this process, the Contract Committee was assisted by the members of the Board’s independent staff and by independent legal counsel for The Putnam Funds and the Independent Trustees. In May 2015, the Contract Committee met in executive session to discuss and consider its recommendations with respect to the continuance of the contracts. At the Trustees’ June 19, 2015 meeting, the Contract Committee met in executive session with the other Independent Trustees to review a summary of the key financial, performance and other data that the Contract Committee considered in the course of its review. The Contract Committee then presented its written report, which summarized the key factors that the Committee had considered and set forth its recommendations. The Contract Committee then recommended, and the Independent Trustees approved, the continuance of your fund’s management and sub-management contracts, effective July 1, 2015. (Because PIL is an affiliate of Putnam Management and Putnam Management remains fully responsible for all services provided by PIL, the Trustees have not attempted to evaluate PIL as a separate entity, and all subsequent references to Putnam Management below should be deemed to include reference to PIL as necessary or appropriate in the context.) The Independent Trustees’ approval was based on the following conclusions: • That the fee schedule in effect for your fund represented reasonable compensation in light of the nature and quality of the services being provided to the fund, the fees paid by competitive funds, the costs incurred by Putnam Management in providing services to the Floating Rate Income Fund 17 fund, and the continued application of certain reductions and waivers noted below; and • That the fee schedule in effect for your fund represented an appropriate sharing between fund shareholders and Putnam Management of such economies of scale as may exist in the management of the fund at current asset levels. These conclusions were based on a comprehensive consideration of all information provided to the Trustees and were not the result of any single factor. Some of the factors that figured particularly in the Trustees’ deliberations and how the Trustees considered these factors are described below, although individual Trustees may have evaluated the information presented differently, giving different weights to various factors. It is also important to recognize that the management arrangements for your fund and the other Putnam funds are the result of many years of review and discussion between the Independent Trustees and Putnam Management, that some aspects of the arrangements may receive greater scrutiny in some years than others, and that the Trustees’ conclusions may be based, in part, on their consideration of fee arrangements in previous years. For example, with some minor exceptions, the funds’ current fee arrangements were implemented at the beginning of 2010 following extensive review by the Contract Committee and discussions with representatives of Putnam Management, as well as approval by shareholders. Management fee schedules and total expenses The Trustees reviewed the management fee schedules in effect for all Putnam funds, including fee levels and breakpoints. The Trustees also reviewed the total expenses of each Putnam fund, recognizing that in most cases management fees represented the major, but not the sole, determinant of total costs to shareholders. In reviewing fees and expenses, the Trustees generally focus their attention on material changes in circumstances — for example, changes in assets under management, changes in a fund’s investment style, changes in Putnam Management’s operating costs or profitability, or changes in competitive practices in the mutual fund industry — that suggest that consideration of fee changes might be warranted. The Trustees concluded that the circumstances did not warrant changes to the management fee structure of your fund. Under its management contract, your fund has the benefit of breakpoints in its management fee schedule that provide shareholders with economies of scale in the form of reduced fee levels as assets under management in the Putnam family of funds increase. The Trustees concluded that the fee schedule in effect for your fund represented an appropriate sharing of economies of scale between fund shareholders and Putnam Management. As in the past, the Trustees also focused on the competitiveness of each fund’s total expense ratio. In order to support the effort to have fund expenses meet competitive standards, the Trustees and Putnam Management have implemented certain expense limitations. These expense limitations were: (i) a contractual expense limitation applicable to all retail open-end funds of 32 basis points on investor servicing fees and expenses and (ii) a contractual expense limitation applicable to your fund and all but two of the other open-end funds of 20 basis points on so-called “other expenses” (i.e., all expenses exclusive of management fees, distribution fees, investor servicing fees, investment-related expenses, interest, taxes, brokerage commissions, acquired fund fees and expenses and extraordinary expenses). These expense limitations attempt to maintain competitive expense levels for funds with large numbers of small shareholder accounts and funds with relatively small net assets. Most 18 Floating Rate Income Fund funds, including your fund, had sufficiently low expenses that these expense limitations were not operative. Putnam Management’s support for these expense limitation arrangements was an important factor in the Trustees’ decision to approve the continuance of your fund’s management and sub-management contracts. The Trustees reviewed comparative fee and expense information for a custom group of competitive funds selected by Lipper Inc. (“Lipper”). This comparative information included your fund’s percentile ranking for effective management fees and total expenses (excluding any applicable 12b-1 fee), which provides a general indication of your fund’s relative standing. In the custom peer group, your fund ranked in the first quintile in effective management fees (determined for your fund and the other funds in the custom peer group based on fund asset size and the applicable contractual management fee schedule) and in the third quintile in total expenses (excluding any applicable 12b-1 fees) as of December 31, 2014 (the first quintile representing the least expensive funds and the fifth quintile the most expensive funds). The fee and expense data reported by Lipper as of December 31, 2014 reflected the most recent fiscal year-end data available in Lipper’s database at that time. In connection with their review of fund management fees and total expenses, the Trustees also reviewed the costs of the services provided and the profits realized by Putnam Management and its affiliates from their contractual relationships with the funds. This information included trends in revenues, expenses and profitability of Putnam Management and its affiliates relating to the investment management, investor servicing and distribution services provided to the funds. In this regard, the Trustees also reviewed an analysis of Putnam Management’s revenues, expenses and profitability, allocated on a fund-by-fund basis, with respect to the funds’ management, distribution, and investor servicing contracts. For each fund, the analysis presented information about revenues, expenses and profitability for each of the agreements separately and for the agreements taken together on a combined basis. The Trustees concluded that, at current asset levels, the fee schedules in place represented reasonable compensation for the services being provided and represented an appropriate sharing of such economies of scale as may exist in the management of the Putnam funds at that time. The information examined by the Trustees as part of their annual contract review for the Putnam funds has included for many years information regarding fees charged by Putnam Management and its affiliates to institutional clients such as defined benefit pension plans, college endowments, and the like. This information included comparisons of those fees with fees charged to the Putnam funds, as well as an assessment of the differences in the services provided to these different types of clients. The Trustees observed that the differences in fee rates between institutional clients and mutual funds are by no means uniform when examined by individual asset sectors, suggesting that differences in the pricing of investment management services to these types of clients may reflect historical competitive forces operating in separate markets. The Trustees considered the fact that in many cases fee rates across different asset classes are higher on average for mutual funds than for institutional clients, as well as the differences between the services that Putnam Management provides to the Putnam funds and those that it provides to its institutional clients. The Trustees did not rely on these comparisons to any significant extent in concluding that the management fees paid by your fund are reasonable. Investment performance The quality of the investment process provided by Putnam Management represented a major factor in the Trustees’ evaluation of the quality Floating Rate Income Fund 19 of services provided by Putnam Management under your fund’s management contract. The Trustees were assisted in their review of the Putnam funds’ investment process and performance by the work of the investment oversight committees of the Trustees, which meet on a regular basis with the funds’ portfolio teams and with the Chief Investment Officer and other senior members of Putnam Management’s Investment Division throughout the year. The Trustees concluded that Putnam Management generally provides a high-quality investment process — based on the experience and skills of the individuals assigned to the management of fund portfolios, the resources made available to them, and in general Putnam Management’s ability to attract and retain high-quality personnel — but also recognized that this does not guarantee favorable investment results for every fund in every time period. The Trustees considered that 2014 was a year of strong competitive performance for many of the Putnam funds, with generally strong results for the U.S. equity, money market and global asset allocation funds, but relatively mixed results for the international and global equity and fixed income funds. They noted that the longer-term performance of the Putnam funds continued to be strong, exemplified by the fact that the Putnam funds were recognized by Barron’s as the sixth-best performing mutual fund complex for the five-year period ended December 31, 2014. They also noted, however, the disappointing investment performance of some funds for periods ended December 31, 2014 and considered information provided by Putnam Management regarding the factors contributing to the underperformance and actions being taken to improve the performance of these particular funds. The Trustees indicated their intention to continue to monitor performance trends to assess the effectiveness of these efforts and to evaluate whether additional actions to address areas of underperformance are warranted. For purposes of evaluating investment performance, the Trustees generally focus on competitive industry rankings for the one-year, three-year and five-year periods. For a number of Putnam funds with relatively unique investment mandates for which meaningful competitive performance rankings are not considered to be available, the Trustees evaluated performance based on comparisons of fund returns with the returns of selected investment benchmarks. In the case of your fund, the Trustees considered that its class A share cumulative total return performance at net asset value was in the following quartiles of its Lipper peer group (Lipper Loan Participation Funds) for the one-year, three-year and five-year periods ended December 31, 2014 (the first quartile representing the best-performing funds and the fourth quartile the worst-performing funds): One-year period 3rd Three-year period 2nd Five-year period 2nd Over the one-year, three-year and five-year periods ended December 31, 2014, there were 205, 162 and 98 funds, respectively, in your fund’s Lipper peer group. (When considering performance information, shareholders should be mindful that past performance is not a guarantee of future results.) The Trustees also considered Putnam Management’s continued efforts to support fund performance through initiatives including structuring compensation for portfolio managers and research analysts to enhance accountability for fund performance, emphasizing accountability in the portfolio management process, and affirming its commitment to a fundamental-driven approach to investing. The Trustees noted further that Putnam Management continued to strengthen its fundamental research capabilities by adding new investment personnel. 20 Floating Rate Income Fund Brokerage and soft-dollar allocations; investor servicing The Trustees considered various potential benefits that Putnam Management may receive in connection with the services it provides under the management contract with your fund. These include benefits related to brokerage allocation and the use of soft dollars, whereby a portion of the commissions paid by a fund for brokerage may be used to acquire research services that are expected to be useful to Putnam Management in managing the assets of the fund and of other clients. Subject to policies established by the Trustees, soft dollars generated by these means are used primarily to acquire brokerage and research services that enhance Putnam Management’s investment capabilities and supplement Putnam Management’s internal research efforts. However, the Trustees noted that a portion of available soft dollars continues to be used to pay fund expenses. The Trustees indicated their continued intent to monitor regulatory and industry developments in this area with the assistance of their Brokerage Committee and also indicated their continued intent to monitor the allocation of the Putnam funds’ brokerage in order to ensure that the principle of seeking best price and execution remains paramount in the portfolio trading process. Putnam Management may also receive benefits from payments that the funds make to Putnam Management’s affiliates for investor or distribution services. In conjunction with the annual review of your fund’s management and sub-management contracts, the Trustees reviewed your fund’s investor servicing agreement with Putnam Investor Services, Inc. (“PSERV”) and its distributor’s contracts and distribution plans with Putnam Retail Management Limited Partnership (“PRM”), both of which are affiliates of Putnam Management. The Trustees concluded that the fees payable by the funds to PSERV and PRM, as applicable, for such services are reasonable in relation to the nature and quality of such services, the fees paid by competitive funds, and the costs incurred by PSERV and PRM, as applicable, in providing such services. Floating Rate Income Fund 21 Financial statements A guide to financial statements These sections of the report, as well as the accompanying Notes, constitute the fund’s financial statements. The fund’s portfolio lists all the fund’s investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how the fund’s net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the fund’s net investment gain or loss. This is done by first adding up all the fund’s earnings — from dividends and interest income — and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings — as well as any unrealized gains or losses over the period — is added to or subtracted from the net investment result to determine the fund’s net gain or loss for the fiscal period. Statement of changes in net assets shows how the fund’s net assets were affected by the fund’s net investment gain or loss, by distributions to shareholders, and by changes in the number of the fund’s shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Financial highlights provide an overview of the fund’s investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the current reporting period. 22 Floating Rate Income Fund The fund’s portfolio 8/31/15 (Unaudited) SENIOR LOANS (83.4%)* c Principal amount Value Advertising and marketing services (0.5%) Lions Gate Entertainment Corp. bank term loan FRN 5s, 2022 $4,000,000 $4,010,000 Automotive (1.0%) FCA US, LLC bank term loan FRN Ser. B, 3 1/4s, 2018 3,160,000 3,142,620 Navistar, Inc. bank term loan FRN Ser. B, 6 1/2s, 2020 4,715,000 4,661,956 Basic materials (5.9%) A. Schulman, Inc. bank term loan FRN Ser. B, 4s, 2022 997,500 992,513 AIlnex Luxembourg & CY SCA bank term loan FRN Ser. B1, 4 1/2s, 2019 (Luxembourg) 2,140,915 2,139,576 AIlnex Luxembourg & CY SCA bank term loan FRN Ser. B2, 4 1/2s, 2019 (Luxembourg) 1,110,818 1,110,123 Atkore International, Inc. bank term loan FRN 4 1/2s, 2021 1,908,000 1,822,140 Axalta Coating Systems US Holdings, Inc. bank term loan FRN 3 3/4s, 2020 3,746,087 3,732,818 AZ Chem US, Inc. bank term loan FRN 7 1/2s, 2022 2,000,000 1,976,666 AZ Chem US, Inc. bank term loan FRN 4 1/2s, 2021 1,805,479 1,798,709 Builders FirstSource, Inc. bank term loan FRN 6s, 2022 4,000,000 3,978,332 Hanson Building Products North America bank term loan FRN 6 1/2s, 2022 3,990,000 3,976,701 HD Supply, Inc. bank term loan FRN Ser. B, 3 3/4s, 2021 3,000,000 2,979,000 Ineos US Finance, LLC bank term loan FRN 3 3/4s, 2018 2,318,168 2,304,041 KP Germany Erste GmbH bank term loan FRN 5s, 2020 (Germany) 2,101,796 2,099,827 KP Germany Erste GmbH bank term loan FRN 5s, 2020 (Germany) 898,204 897,362 Orion Engineered Carbons GmbH bank term loan FRN Ser. B, 5s, 2021 (Germany) 2,977,500 2,977,500 Oxbow Carbon & Minerals, LLC bank term loan FRN 8s, 2020 1,000,000 915,000 Quikrete Cos., Inc. (The) bank term loan FRN 7s, 2021 1,768,421 1,768,421 Solenis International LP bank term loan FRN 7 3/4s, 2022 2,000,000 1,920,000 TMS International Corp. bank term loan FRN Ser. B, 4 1/2s, 2020 4,860,800 4,816,241 Univar, Inc. bank term loan FRN Ser. B, 4 1/4s, 2022 2,000,000 1,980,938 Biotechnology (1.8%) AMAG Pharmaceuticals, Inc. bank term loan FRN Ser. B, 4 3/4s, 2021 3,925,000 3,915,188 Concordia Healthcare Corp. bank term loan FRN Ser. B, 4 3/4s, 2022 (Canada) 950,000 949,209 Pharmaceutical Product Development, LLC bank term loan FRN 4 1/4s, 2022 5,335,000 5,301,656 Quintiles Transnational Corp. bank term loan FRN Ser. B, 3 1/4s, 2022 3,000,000 3,003,750 Broadcasting (3.4%) iHeartCommunications, Inc. bank term loan FRN Ser. D, 6.94s, 2019 7,105,000 6,240,556 Media General, Inc. bank term loan FRN 4s, 2020 2,761,905 2,753,274 Sinclair Television Group, Inc. bank term loan FRN Ser. B, 3s, 2020 3,929,784 3,875,749 Floating Rate Income Fund 23 SENIOR LOANS (83.4%)* c cont. Principal amount Value Broadcasting cont. Townsquare Media, Inc. bank term loan FRN Ser. B, 4 1/4s, 2022 $2,992,500 $2,988,759 Tribune Media Co. bank term loan FRN Ser. B, 3 3/4s, 2020 4,603,150 4,578,698 Univision Communications, Inc. bank term loan FRN 4s, 2020 4,967,417 4,929,471 Building materials (2.4%) CPG International, Inc. bank term loan FRN Ser. B, 4 3/4s, 2020 5,580,565 5,529,408 Jeld-Wen, Inc. bank term loan FRN Ser. B, 5s, 2022 3,745,000 3,741,442 Nortek, Inc. bank term loan FRN Ser. B, 3 1/2s, 2020 4,475,000 4,454,491 Roofing Supply Group, LLC bank term loan FRN Ser. B, 5s, 2019 3,890,000 3,887,569 Capital goods (5.6%) ADS Waste Holdings, Inc. bank term loan FRN Ser. B, 3 3/4s, 2019 2,870,319 2,845,922 Berry Plastics Group, Inc. bank term loan FRN Ser. E, 3 3/4s, 2021 1,812,222 1,796,617 Gardner Denver, Inc. bank term loan FRN 4 1/4s, 2020 3,507,525 3,341,647 Gates Global, LLC/Gates Global Co. bank term loan FRN 4 1/4s, 2021 4,523,606 4,323,811 Generac Power Systems, Inc. bank term loan FRN Ser. B, 3 1/4s, 2020 2,640,000 2,583,900 Husky Injection Molding Systems, Ltd. bank term loan FRN 7 1/4s, 2022 (Canada) 1,273,259 1,262,649 Husky Injection Molding Systems, Ltd. bank term loan FRN 4 1/4s, 2021 (Canada) 1,967,186 1,944,235 Milacron, LLC bank term loan FRN Ser. B, 4 1/2s, 2020 1,320,548 1,318,897 Mirror Bidco Corp. bank term loan FRN Ser. B, 4 1/4s, 2019 (Luxembourg) 3,426,383 3,410,680 Novelis, Inc. bank term loan FRN Ser. B, 4s, 2022 4,000,000 3,948,332 Reynolds Group Holdings, Inc. bank term loan FRN Ser. B, 4 1/2s, 2018 2,913,590 2,912,780 Staples, Inc. bank term loan FRN Ser. B, 3 1/2s, 2021 4,000,000 3,981,112 TransDigm, Inc. bank term loan FRN Ser. C, 3 3/4s, 2020 3,902,537 3,859,332 TransDigm, Inc. bank term loan FRN Ser. E, 3 1/2s, 2022 2,244,645 2,213,782 Trinseo Materials Operating SCA bank term loan FRN Ser. B, 4 1/4s, 2021 (Luxembourg) 2,000,000 1,991,072 Commercial and consumer services (1.8%) Interactive Data Corp. bank term loan FRN Ser. B, 4 3/4s, 2021 3,760,759 3,755,118 Orbitz Worldwide, Inc. bank term loan FRN 4 1/2s, 2021 2,962,613 2,951,503 Sabre GLBL, Inc. bank term loan FRN Ser. B, 4s, 2019 2,021,244 2,015,771 Travelport Finance Sarl bank term loan FRN Ser. B, 5 3/4s, 2021 (Luxembourg) 4,729,263 4,722,613 Communication services (7.3%) Altice Financing SA bank term loan FRN Ser. B, 5 1/4s, 2022 (Luxembourg) 2,000,000 2,013,126 Asurion, LLC bank term loan FRN 8 1/2s, 2021 2,460,000 2,413,875 Asurion, LLC bank term loan FRN Ser. B1, 5s, 2019 2,796,438 2,774,299 Asurion, LLC bank term loan FRN Ser. B4, 5s, 2022 3,285,000 3,248,044 Atlantic Broadband Penn, LLC bank term loan FRN Ser. B, 3 1/4s, 2019 1,758,882 1,751,407 24 Floating Rate Income Fund SENIOR LOANS (83.4%)* c cont. Principal amount Value Communication services cont. CCO Safari III, LLC bank term loan FRN Ser. I, 3 1/2s, 2023 $4,000,000 $3,991,252 Charter Communications Operating, LLC bank term loan FRN Ser. E, 3s, 2020 2,410,310 2,387,927 Crown Castle Operating Co. bank term loan FRN Ser. B2, 3s, 2021 2,361,859 2,352,674 Intelsat Jackson Holdings SA bank term loan FRN Ser. B2, 3 3/4s, 2019 (Bermuda) 1,839,628 1,801,112 Level 3 Financing, Inc. bank term loan FRN Ser. B, 4s, 2019 1,050,000 1,049,125 Level 3 Financing, Inc. bank term loan FRN Ser. B1, 4s, 2020 5,000,000 4,953,125 Level 3 Financing, Inc. bank term loan FRN Ser. B2, 5s, 2022 2,335,000 2,313,109 LTS Buyer, LLC bank term loan FRN 8s, 2021 158,125 157,993 LTS Buyer, LLC bank term loan FRN Ser. B, 4s, 2020 4,410,000 4,382,438 Numericable US, LLC bank term loan FRN Ser. B1, 4 1/2s, 2020 (France) 1,659,101 1,655,990 Numericable US, LLC bank term loan FRN Ser. B2, 4 1/2s, 2020 (France) 1,435,349 1,432,657 SBA Senior Finance II, LLC bank term loan FRN Ser. B, 3 1/4s, 2021 4,950,000 4,893,075 Telesat Canada bank term loan FRN Ser. B, 3 1/2s, 2019 (Canada) 3,665,625 3,647,297 Virgin Media Investment Holdings, Ltd. bank term loan FRN Ser. F, 3 1/2s, 2023 (United Kingdom) 1,683,303 1,663,765 WideOpenWest Finance, LLC bank term loan FRN Ser. B, 4 1/2s, 2019 4,239,375 4,229,535 Windstream Corp. bank term loan FRN Ser. B5, 3 1/2s, 2019 1,459,031 1,411,613 Consumer (0.1%) Spectrum Brands, Inc. bank term loan FRN Ser. B, 3 3/4s, 2022 931,034 930,841 Consumer staples (6.9%) Blue Ribbon, LLC bank term loan FRN 9 1/4s, 2022 1,000,000 982,500 Blue Ribbon, LLC bank term loan FRN 5 3/4s, 2021 2,924,051 2,920,396 CEC Entertainment, Inc. bank term loan FRN Ser. B, 4s, 2021 4,712,350 4,586,686 Ceridian HCM Holding, Inc. bank term loan FRN Ser. B2, 4 1/2s, 2020 1,630,561 1,574,850 D.E Master Blenders 1753 NV bank term loan FRN Ser. B, 4 1/4s, 2022 (Netherlands) 2,500,000 2,499,225 Del Monte Foods, Inc. bank term loan FRN 8 1/4s, 2021 1,000,000 896,667 Del Monte Foods, Inc. bank term loan FRN 4.263s, 2021 3,033,800 2,916,240 Hertz Corp. (The) bank term loan FRN Ser. B, 3s, 2018 1,955,000 1,934,961 Hostess Brands, LLC bank term loan FRN 8 1/2s, 2023 1,120,000 1,122,100 JBS USA, LLC bank term loan FRN 4s, 2022 2,500,000 2,490,625 JBS USA, LLC bank term loan FRN 3 3/4s, 2020 1,473,750 1,470,987 Landry’s, Inc. bank term loan FRN Ser. B, 4s, 2018 4,278,890 4,286,533 Libbey Glass, Inc. bank term loan FRN Ser. B, 3 3/4s, 2021 4,311,450 4,284,503 Restaurant Brands International, Inc. bank term loan FRN Ser. B, 3 3/4s, 2021 (Canada) 6,976,986 6,969,716 Revlon Consumer Products Corp. bank term loan FRN Ser. B, 4s, 2019 2,418,218 2,411,418 Rite Aid Corp. bank term loan FRN 5 3/4s, 2020 1,900,000 1,915,833 Floating Rate Income Fund25 SENIOR LOANS (83.4%)* c cont. Principal amount Value Consumer staples cont. Rite Aid Corp. bank term loan FRN 4 7/8s, 2021 $2,000,000 $1,999,376 US Foods, Inc. bank term loan FRN 4 1/2s, 2019 1,420,000 1,419,408 World Kitchen, LLC bank term loan FRN 5 1/2s, 2019 4,672,953 4,649,588 Energy (2.4%) American Energy-Marcellus, LLC bank term loan FRN 5 1/4s, 2020 1,850,000 1,086,875 EP Energy, LLC bank term loan FRN Ser. B3, 3 1/2s, 2018 2,486,333 2,355,801 Fieldwood Energy, LLC bank term loan FRN 8 3/8s, 2020 1,660,000 616,967 Fieldwood Energy, LLC bank term loan FRN 3 7/8s, 2018 3,925,074 3,409,908 Offshore Group Investment, Ltd. bank term loan FRN Ser. B, 5 3/4s, 2019 (Cayman Islands) 816,213 369,336 Offshore Group Investment, Ltd. bank term loan FRN Ser. B, 5s, 2017 (Cayman Islands) 2,758,307 1,420,528 Paragon Offshore Finance Co. bank term loan FRN Ser. B, 3 3/4s, 2021 (Cayman Islands) 4,962,500 3,126,375 Samson Investment Co. bank term loan FRN 5s, 2018 (In default) † 4,000,000 523,332 Seventy Seven Energy, Inc. bank term loan FRN 3 3/4s, 2021 3,967,481 3,372,359 Tervita Corp. bank term loan FRN Ser. B, 6 1/4s, 2018 (Canada) 2,190,706 1,796,379 Entertainment (0.1%) AMC Entertainment, Inc. bank term loan FRN Ser. B, 3 1/2s, 2020 994,911 992,165 Financials (4.1%) Alliant Holdings I, Inc. bank term loan FRN Ser. B, 4 1/2s, 2022 4,000,000 3,984,000 Altisource Solutions Sarl bank term loan FRN Ser. B, 4 1/2s, 2020 (Luxembourg) 4,887,905 4,325,796 Capital Automotive LP bank term loan FRN 6s, 2020 2,500,000 2,512,500 Guggenheim Partners Investment Management Holdings, LLC bank term loan FRN Ser. B, 4 1/4s, 2020 1,965,000 1,969,299 HUB International, Ltd. bank term loan FRN Ser. B, 4s, 2020 5,400,388 5,341,134 iStar, Inc. bank term loan FRN Ser. A2, 7s, 2017 R 398,148 406,111 Starwood Property Trust, Inc. bank term loan FRN 3 1/2s, 2020 3,659,982 3,634,059 USI, Inc. bank term loan FRN Ser. B, 4 1/4s, 2019 3,900,525 3,879,805 Walter Investment Management Corp. bank term loan FRN Ser. B, 4 3/4s, 2020 4,574,390 4,318,988 Gaming and lottery (8.1%) Amaya BV bank term loan FRN 5s, 2021 (Netherlands) 2,977,500 2,945,245 American Casino & Entertainment Properties, LLC bank term loan FRN 5s, 2022 5,000,000 5,009,375 Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B6, 11s, 2017 7,783,949 7,368,808 Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B7, 11 1/2s, 2017 671,625 619,574 CBAC Borrower, LLC bank term loan FRN Ser. B, 8 1/4s, 2020 2,250,000 2,058,750 CCM Merger, Inc. bank term loan FRN Ser. B, 4 1/2s, 2021 3,549,024 3,546,806 Eldorado Resorts, Inc. bank term loan FRN Ser. B, 4 1/4s, 2022 5,000,000 5,003,125 26 Floating Rate Income Fund SENIOR LOANS (83.4%)* c cont. Principal amount Value Gaming and lottery cont. Gateway Casinos & Entertainment, Inc. bank term loan FRN Ser. B, 5 1/4s, 2019 (Canada) $3,930,000 $2,979,762 Golden Nugget, Inc. bank term loan FRN Ser. B, 5 1/2s, 2019 1,979,215 1,982,679 Golden Nugget, Inc. bank term loan FRN Ser. DD, 5 1/2s, 2019 848,235 849,719 Marina District Finance Co., Inc. bank term loan FRN Ser. B, 6 1/2s, 2018 665,395 667,058 Penn National Gaming, Inc. bank term loan FRN Ser. B, 3 1/4s, 2020 3,693,750 3,681,878 Pinnacle Entertainment, Inc. bank term loan FRN Ser. B2, 3 3/4s, 2020 1,791,135 1,787,297 ROC Finance, LLC bank term loan FRN 5s, 2019 6,149,290 5,826,453 Scientific Games International, Inc. bank term loan FRN Ser. B2, 6s, 2021 6,467,500 6,390,252 Station Casinos, LLC bank term loan FRN Ser. B, 4 1/4s, 2020 4,547,244 4,535,062 Yonkers Racing Corp. bank term loan FRN 8 3/4s, 2020 2,000,000 1,920,000 Yonkers Racing Corp. bank term loan FRN 4 1/4s, 2019 3,571,717 3,446,707 Health-care services (3.1%) Acadia Healthcare Co., Inc. bank term loan FRN Ser. B, 4 1/4s, 2022 2,487,500 2,497,574 CHS/Community Health Systems, Inc. bank term loan FRN Ser. H, 4s, 2021 3,467,501 3,472,376 Envision Healthcare Corp. bank term loan FRN Ser. B, 4s, 2018 3,958,740 3,951,317 IASIS Healthcare, LLC bank term loan FRN Ser. B, 4 1/2s, 2018 4,815,776 4,818,786 MPH Acquisition Holdings, LLC bank term loan FRN Ser. B, 3 3/4s, 2021 5,435,091 5,366,304 Surgical Care Affiliates, LLC bank term loan FRN Ser. B, 4 1/4s, 2022 2,992,500 2,990,630 Homebuilding (0.9%) Realogy Group, LLC bank term loan FRN 4.4s, 2016 159,811 158,213 Realogy Group, LLC bank term loan FRN Ser. B, 3 3/4s, 2020 6,845,738 6,830,766 Leisure (0.6%) Steinway Musical Instruments, Inc. bank term loan FRN 4 3/4s, 2019 4,836,508 4,836,508 Lodging/Tourism (2.4%) Caesars Growth Properties Holdings, LLC bank term loan FRN 6 1/4s, 2021 4,172,850 3,630,380 CityCenter Holdings, LLC bank term loan FRN Ser. B, 4 1/4s, 2020 5,591,978 5,584,988 Hilton Worldwide Finance, LLC bank term loan FRN Ser. B, 3 1/2s, 2020 3,609,436 3,602,084 MGM Resorts International bank term loan FRN Ser. B, 3 1/2s, 2019 4,875,000 4,830,311 Media (0.5%) Getty Images, Inc. bank term loan FRN Ser. B, 4 3/4s, 2019 5,695,594 3,605,311 Medical technology (2.7%) Alere, Inc. bank term loan FRN Ser. B, 4 1/4s, 2022 2,000,000 1,995,556 ConvaTec, Inc. bank term loan FRN Ser. B, 4 1/4s, 2020 4,164,570 4,152,422 Floating Rate Income Fund 27 SENIOR LOANS (83.4%)* c cont. Principal amount Value Medical technology cont. Hill-Rom Holdings, Inc. bank term loan FRN Ser. B, 3 1/2s, 2022 $1,000,000 $999,583 Kinetic Concepts, Inc. bank term loan FRN 4 1/2s, 2018 3,843,438 3,835,890 Ortho-Clinical Diagnostics, Inc. bank term loan FRN Ser. B, 4 3/4s, 2021 4,435,597 4,363,519 Sterigenics-Nordion Holdings, LLC bank term loan FRN 4 1/4s, 2022 5,000,000 4,975,000 Pharmaceuticals (5.0%) Akorn, Inc. bank term loan FRN Ser. B, 5 1/2s, 2020 5,955,000 5,942,596 Endo Luxembourg Finance I Co. Sarl bank term loan FRN Ser. B, 3 3/4s, 2022 (Luxembourg) 5,000,000 4,997,655 Grifols Worldwide Operations USA, Inc. bank term loan FRN 3.19s, 2021 6,236,050 6,222,412 Horizon Pharma, Inc. bank term loan FRN Ser. B, 4 1/2s, 2021 4,000,000 4,002,500 Par Pharmaceutical Cos., Inc. bank term loan FRN Class B2, 4s, 2019 2,665,657 2,660,105 Par Pharmaceutical Cos., Inc. bank term loan FRN Ser. B3, 4 1/4s, 2019 2,487,500 2,483,615 Patheon, Inc. bank term loan FRN Ser. B, 4 1/4s, 2021 (Netherlands) 7,326,000 7,240,967 Valeant Pharmaceuticals International, Inc. bank term loan FRN Ser. BD, 3 1/2s, 2019 1,918,785 1,913,988 Valeant Pharmaceuticals International, Inc. bank term loan FRN Ser. C2, 3 3/4s, 2019 1,918,785 1,912,190 Publishing (0.1%) SuperMedia, Inc. bank term loan FRN 11.6s, 2016 1,595,668 897,563 Retail (7.7%) Academy, Ltd. bank term loan FRN Ser. B, 5s, 2022 6,500,000 6,478,674 Bass Pro Group, LLC bank term loan FRN Ser. B, 4s, 2020 3,990,000 3,970,050 Burlington Coat Factory Warehouse Corp. bank term loan FRN Ser. B, 4 1/4s, 2021 6,513,500 6,505,313 DBP Holding Corp. bank term loan FRN Ser. B, 5s, 2019 3,276,338 2,817,651 Dollar Tree Stores, Inc. bank term loan FRN Ser. B, 3 1/2s, 2022 1,161,333 1,160,849 J Crew Group, Inc. bank term loan FRN Ser. B, 4s, 2021 1,941,564 1,531,409 JC Penney Corp., Inc. bank term loan FRN 6s, 2018 4,924,623 4,912,312 JC Penney Corp., Inc. bank term loan FRN 5s, 2019 2,994,750 2,984,589 Jo-Ann Stores, Inc. bank term loan FRN Ser. B, 4s, 2018 3,626,543 3,549,479 Leslie’s Poolmart, Inc. bank term loan FRN Ser. B, 4 1/4s, 2019 2,856,305 2,827,742 Neiman Marcus Group, Ltd., Inc. bank term loan FRN 4 1/4s, 2020 7,334,767 7,249,963 Petco Animal Supplies, Inc. bank term loan FRN 4s, 2017 2,865,000 2,861,419 PetSmart, Inc. bank term loan FRN Ser. B, 4 1/4s, 2022 3,058,575 3,051,623 Talbots, Inc. (The) bank term loan FRN 9 1/2s, 2021 3,160,000 3,096,800 Talbots, Inc. (The) bank term loan FRN 5 1/2s, 2020 4,488,636 4,391,381 Technology (5.9%) Avago Technologies, Ltd. bank term loan FRN Ser. B, 3 3/4s, 2020 (Cayman Islands) 3,108,249 3,103,932 Avaya, Inc. bank term loan FRN Ser. B6, 6 1/2s, 2018 2,114,363 1,999,394 28 Floating Rate Income Fund SENIOR LOANS (83.4%)* c cont. Principal amount Value Technology cont. Avaya, Inc. bank term loan FRN Ser. B7, 6 1/4s, 2020 $2,483,814 $2,121,334 BMC Software, Inc. bank term loan FRN 5s, 2020 4,751,389 4,354,648 CommScope, Inc. bank term loan FRN Ser. B, 3 3/4s, 2022 4,000,000 3,983,332 Dell International, LLC bank term loan FRN Ser. B2, 4s, 2020 4,597,170 4,576,483 First Data Corp. bank term loan FRN 4.2s, 2021 1,541,750 1,538,997 First Data Corp. bank term loan FRN Ser. B, 3.7s, 2018 5,000,000 4,967,970 Freescale Semiconductor, Inc. bank term loan FRN Ser. B4, 4 1/4s, 2020 5,183,846 5,175,749 Freescale Semiconductor, Inc. bank term loan FRN Ser. B5, 5s, 2021 1,461,407 1,462,820 Infor US, Inc. bank term loan FRN Ser. B5, 3 3/4s, 2020 3,544,462 3,439,163 Informatica Corp. bank term loan FRN Ser. B, 4 1/2s, 2022 3,600,000 3,574,800 SS&C European Holdings Sarl bank term loan FRN Ser. B2, 4s, 2022 (Luxembourg) 260,090 260,275 SS&C Technologies, Inc. bank term loan FRN Ser. B1, 4s, 2022 1,605,381 1,606,527 Syniverse Holdings, Inc. bank term loan FRN 4s, 2019 2,423,804 2,242,018 Tire and rubber (0.5%) American Tire Distributors, Inc. bank term loan FRN 5 1/4s, 2021 3,740,625 3,743,741 Transportation (0.7%) Air Medical Group Holdings, Inc. bank term loan FRN Ser. B, 4 1/2s, 2022 4,690,000 4,607,925 Livingston International, Inc. bank term loan FRN 9s, 2020 (Canada) 341,087 313,800 Utilities and power (1.9%) Calpine Construction Finance Co. LP bank term loan FRN Ser. B, 3s, 2020 2,352,000 2,303,979 Calpine Construction Finance Co. LP bank term loan FRN Ser. B2, 3 1/4s, 2022 1,772,944 1,733,608 Energy Future Intermediate Holding Co., LLC bank term loan FRN 4 1/4s, 2016 1,761,417 1,759,950 Energy Transfer Equity LP bank term loan FRN 3 1/4s, 2019 5,570,000 5,361,125 Texas Competitive Electric Holdings Co., LLC bank term loan FRN 4.674s, 2017 6,830,362 3,082,201 Texas Competitive Electric Holdings Co., LLC bank term loan FRN 4.674s, 2017 70,101 31,633 Total senior loans (cost $646,059,271) CORPORATE BONDS AND NOTES (12.1%)* Principal amount Value Basic materials (1.6%) ArcelorMittal SA sr. unsec. bonds 10.6s, 2019 (France) $1,500,000 $1,747,500 Cemex Finance, LLC 144A company guaranty sr. notes 9 3/8s, 2022 (Mexico) 2,000,000 2,235,000 Cemex SAB de CV 144A company guaranty sr. FRN 5.039s, 2018 (Mexico) 1,500,000 1,560,000 HudBay Minerals, Inc. company guaranty sr. unsec. notes 9 1/2s, 2020 (Canada) 1,000,000 900,000 Floating Rate Income Fund 29 CORPORATE BONDS AND NOTES (12.1%)* cont. Principal amount Value Basic materials cont. Perstorp Holding AB 144A company guaranty sr. notes 8 3/4s, 2017 (Sweden) $1,710,000 $1,757,025 PQ Corp. 144A sr. notes 8 3/4s, 2018 1,316,000 1,371,930 Ryerson, Inc./Joseph T Ryerson & Son, Inc. company guaranty sr. notes 9s, 2017 1,765,000 1,610,563 TPC Group, Inc. 144A company guaranty sr. notes 8 3/4s, 2020 1,120,000 1,002,400 Capital goods (1.1%) ADS Waste Holdings, Inc. company guaranty sr. unsec. notes 8 1/4s, 2020 1,250,000 1,293,750 American Axle & Manufacturing, Inc. company guaranty sr. unsec. notes 7 3/4s, 2019 930,000 1,036,950 Bombardier, Inc. 144A unsec. notes 5 1/2s, 2018 (Canada) 1,250,000 1,093,750 Novelis, Inc. company guaranty sr. unsec. notes 8 3/4s, 2020 2,000,000 1,995,000 Novelis, Inc. company guaranty sr. unsec. notes 8 3/8s, 2017 640,000 640,800 Pittsburgh Glass Works, LLC 144A company guaranty sr. notes 8s, 2018 1,000,000 1,040,000 ZF North America Capital, Inc. 144A company guaranty sr. unsec. unsub. notes 4s, 2020 1,250,000 1,249,813 Communication services (2.2%) Altice Financing SA 144A company guaranty sr. notes 7 7/8s, 2019 (Luxembourg) 1,600,000 1,676,000 Cablevision Systems Corp. sr. unsec. unsub. notes 8 5/8s, 2017 1,148,000 1,254,190 Digicel, Ltd. 144A sr. unsec. notes 7s, 2020 (Jamaica) 1,900,000 1,890,500 DISH DBS Corp. company guaranty sr. unsec. unsub. notes 4 1/4s, 2018 1,062,000 1,058,803 Intelsat Jackson Holdings SA company guaranty sr. unsec. notes 7 1/4s, 2019 (Bermuda) 1,500,000 1,466,250 Intelsat Luxembourg SA company guaranty sr. unsec. bonds 6 3/4s, 2018 (Luxembourg) 1,000,000 920,000 Numericable Group SA 144A sr. notes 4 7/8s, 2019 (France) 2,050,000 2,057,688 Sprint Communications, Inc. 144A company guaranty sr. unsec. notes 9s, 2018 2,000,000 2,227,500 T-Mobile USA, Inc. company guaranty sr. unsec. bonds 6.542s, 2020 1,500,000 1,563,750 WideOpenWest Finance, LLC/WideOpenWest Capital Corp. company guaranty sr. unsec. notes 10 1/4s, 2019 2,000,000 2,070,000 Consumer cyclicals (1.2%) Clear Channel Worldwide Holdings, Inc. company guaranty sr. unsec. notes 7 5/8s, 2020 1,000,000 1,032,500 GLP Capital LP/GLP Financing II, Inc. company guaranty sr. unsec. notes 4 3/8s, 2018 2,000,000 2,060,000 Igloo Holdings Corp. 144A sr. unsec. unsub. notes 8 1/4s, 2017 ‡‡ 1,250,000 1,259,375 Jo-Ann Stores, Inc. 144A sr. unsec. notes 8 1/8s, 2019 1,000,000 931,250 M/I Homes, Inc. company guaranty sr. unsec. notes 8 5/8s, 2018 815,000 842,506 Petco Animal Supplies, Inc. 144A company guaranty sr. unsec. notes 9 1/4s, 2018 767,000 789,051 30 Floating Rate Income Fund CORPORATE BONDS AND NOTES (12.1%)* cont. Principal amount Value Consumer cyclicals cont. Rivers Pittsburgh Borrower LP/Rivers Pittsburgh Finance Corp. 144A sr. notes 9 1/2s, 2019 $712,000 $742,260 Standard Pacific Corp. company guaranty sr. unsec. notes 8 3/8s, 2018 1,000,000 1,130,000 Consumer staples (0.5%) BlueLine Rental Finance Corp. 144A sr. notes 7s, 2019 2,198,000 2,077,110 Hertz Corp. (The) company guaranty sr. unsec. notes 4 1/4s, 2018 1,298,000 1,310,980 Energy (0.9%) Calfrac Holdings LP 144A company guaranty sr. unsec. unsub. notes 7 1/2s, 2020 792,000 530,640 CHC Helicopter SA company guaranty sr. notes 9 1/4s, 2020 (Canada) 1,278,000 769,995 Chesapeake Energy Corp. company guaranty sr. unsec. FRN 3.539s, 2019 3,000,000 2,235,000 FTS International, Inc. 144A company guaranty sr. FRN 7.783s, 2020 1,947,000 1,469,742 Linn Energy, LLC/Linn Energy Finance Corp. company guaranty sr. unsec. notes 6 1/2s, 2019 2,000,000 855,000 Shelf Drilling Holdings, Ltd. 144A sr. notes 8 5/8s, 2018 1,270,000 977,900 Financials (1.9%) CIT Group, Inc. sr. unsec. unsub. notes 5 1/4s, 2018 1,250,000 1,298,438 CNO Financial Group, Inc. sr. unsec. unsub. notes 4 1/2s, 2020 1,000,000 1,030,000 iStar, Inc. company guaranty sr. unsec. unsub. notes 4 7/8s, 2018 R 2,000,000 1,955,000 JPMorgan Chase & Co. jr. unsec. sub. FRN 7.9s, perpetual maturity 3,000,000 3,150,000 Nationstar Mortgage, LLC/Nationstar Capital Corp. company guaranty sr. unsec. notes 6 1/2s, 2018 1,790,000 1,727,350 OneMain Financial Holdings, Inc. 144A company guaranty sr. unsec. notes 6 3/4s, 2019 2,000,000 2,090,000 Realogy Group, LLC/Realogy Co-Issuer Corp. 144A company guaranty sr. unsec. notes 4 1/2s, 2019 1,500,000 1,509,375 TMX Finance, LLC/TitleMax Finance Corp. 144A sr. notes 8 1/2s, 2018 1,500,000 1,216,875 Health care (0.6%) Tenet Healthcare Corp. company guaranty sr. notes 6 1/4s, 2018 1,268,000 1,369,440 Tenet Healthcare Corp. 144A company guaranty sr. FRN 3.786s, 2020 1,805,000 1,814,928 Valeant Pharmaceuticals International, Inc. 144A sr. unsec. notes 6 3/4s, 2018 1,500,000 1,569,375 Technology (1.2%) Avaya, Inc. 144A company guaranty sr. notes 7s, 2019 2,000,000 1,795,000 First Data Corp. company guaranty sr. unsec. notes 11 1/4s, 2021 1,200,000 1,326,000 Infor US, Inc. 144A sr. notes 5 3/4s, 2020 2,188,000 2,193,470 SoftBank Corp. 144A sr. unsec. notes 4 1/2s, 2020 (Japan) 1,600,000 1,600,000 Floating Rate Income Fund 31 CORPORATE BONDS AND NOTES (12.1%)* cont. Principal amount Value Technology cont. SunGard Data Systems, Inc. company guaranty sr. unsec. notes 7 3/8s, 2018 $1,000,000 $1,028,750 Syniverse Holdings, Inc. company guaranty sr. unsec. notes 9 1/8s, 2019 1,365,000 1,184,136 Utilities and power (0.9%) AES Corp./Virginia (The) sr. unsec. FRN 3.283s, 2019 3,000,000 2,970,000 Dynegy, Inc. company guaranty sr. unsec. notes 6 3/4s, 2019 2,000,000 2,073,750 NRG Energy, Inc. company guaranty sr. unsec. notes 7 5/8s, 2018 1,500,000 1,582,500 Total corporate bonds and notes (cost $96,850,678) PREFERRED STOCKS (0.1%)* Shares Value HSBC USA, Inc. $0.88 pfd. (United Kingdom) 39,050 $855,976 Total preferred stocks (cost $875,910) COMMON STOCKS (—%)* Shares Value Tribune Co. Class 1C † F 591,290 $147,822 Total common stocks (cost $—) SHORT-TERM INVESTMENTS (4.8%)* Shares Value Putnam Short Term Investment Fund 0.13% L 35,637,783 $35,637,783 Total short-term investments (cost $35,637,783) TOTAL INVESTMENTS Total investments (cost $779,423,642) Key to holding’s abbreviations FRN Floating Rate Notes: the rate shown is the current interest rate or yield at the close of the reporting period Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from March 1, 2015 through August 31, 2015 (the reporting period). Within the following notes to the portfolio, references to “ASC820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures and references to “OTC”, if any, represent over-the-counter. * Percentages indicated are based on net assets of $747,495,636. † This security is non-income-producing. ‡‡ Income may be received in cash or additional securities at the discretion of the issuer. c Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at the close of the reporting period. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown (Notes 1 and 6). 32 Floating Rate Income Fund F This security is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC820 based on the securities’ valuation inputs (Note 1). L Affiliated company (Note 5). The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. R Real Estate Investment Trust. At the close of the reporting period, the fund maintained liquid assets totaling $3,668 to cover certain derivative contracts. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. FORWARD CURRENCY CONTRACTS at 8/31/15 (aggregate face value $5,383,880) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. Canadian Dollar Buy 10/21/15 $13,528 $13,587 $(59) Barclays Bank PLC Canadian Dollar Buy 10/21/15 36,101 37,792 (1,691) Deutsche Bank AG Euro Buy 9/16/15 1,119,009 1,094,576 24,433 HSBC Bank USA, National Association Canadian Dollar Sell 10/21/15 346,034 362,278 16,244 JPMorgan Chase Bank N.A. Canadian Dollar Sell 10/21/15 713,045 746,434 33,389 Euro Sell 9/16/15 1,122,376 1,098,521 (23,855) UBS AG Canadian Dollar Sell 10/21/15 1,894,335 1,982,691 88,356 WestPac Banking Corp. Canadian Dollar Buy 10/21/15 46,589 48,001 (1,412) Total Floating Rate Income Fund 33 ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Consumer cyclicals $— $— $147,822 Total common stocks — — Corporate bonds and notes — 90,216,858 — Preferred stocks 855,976 — — Senior loans — 623,681,402 — Short-term investments 35,637,783 — — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $135,405 $— Totals by level $— $— * Common stock classifications are presented at the sector level, which may differ from the fund’s portfolio presentation. During the reporting period, transfers within the fair value hierarchy, if any, did not represent, in the aggregate, more than 1% of the fund’s net assets measured as of the end of the period. Transfers are accounted for using the end of period pricing valuation method. At the start and close of the reporting period, Level 3 investments in securities represented less than 1% of the fund’s net assets and were not considered a significant portion of the fund’s portfolio. The accompanying notes are an integral part of these financial statements. 34Floating Rate Income Fund Statement of assets and liabilities 8/31/15 (Unaudited) ASSETS Investment in securities, at value (Note 1): Unaffiliated issuers (identified cost $743,785,859) $714,902,058 Affiliated issuers (identified cost $35,637,783) (Notes 1 and 5) 35,637,783 Cash 29,521 Interest and other receivables 5,680,685 Receivable for shares of the fund sold 1,892,972 Receivable for investments sold 7,091,698 Unrealized appreciation on forward currency contracts (Note 1) 162,422 Prepaid assets 23,739 Total assets LIABILITIES Payable for investments purchased 13,959,648 Payable for shares of the fund repurchased 2,069,299 Payable for compensation of Manager (Note 2) 361,086 Payable for custodian fees (Note 2) 10,685 Payable for investor servicing fees (Note 2) 178,924 Payable for Trustee compensation and expenses (Note 2) 105,007 Payable for administrative services (Note 2) 2,696 Payable for distribution fees (Note 2) 229,565 Distributions payable to shareholders 836,723 Unrealized depreciation on forward currency contracts (Note 1) 27,017 Other accrued expenses 144,592 Total liabilities Net assets REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $843,601,427 Distributions in excess of net investment income (Note 1) (1,614,836) Accumulated net realized loss on investments and foreign currency transactions (Note 1) (65,741,177) Net unrealized depreciation of investments and assets and liabilities in foreign currencies (28,749,778) Total — Representing net assets applicable to capital shares outstanding COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value and redemption price per class A share ($312,699,293 divided by 36,293,833 shares) $8.62 Offering price per class A share (100/99.00 of $8.62)* $8.71 Net asset value and offering price per class B share ($16,907,506 divided by 1,963,618 shares)** $8.61 Net asset value and offering price per class C share ($101,357,627 divided by 11,773,453 shares)** $8.61 Net asset value and redemption price per class M share ($4,615,734 divided by 535,887 shares) $8.61 Offering price per class M share (100/99.25 of $8.61)* $8.68 Net asset value, offering price and redemption price per class R share ($691,746 divided by 80,340 shares) $8.61 Net asset value, offering price and redemption price per class Y share ($311,223,730 divided by 36,089,860 shares) $8.62 * On single retail sales of less than $500,000. ** Redemption price per share is equal to net asset value less any applicable contingent deferred sales charge. The accompanying notes are an integral part of these financial statements. Floating Rate Income Fund 35 Statement of operations Six months ended 8/31/15 (Unaudited) INVESTMENT INCOME Interest (including interest income of $20,786 from investments in affiliated issuers) (Note 5) $19,113,171 Dividends 17,084 Total investment income EXPENSES Compensation of Manager (Note 2) 2,147,271 Investor servicing fees (Note 2) 538,861 Custodian fees (Note 2) 12,566 Trustee compensation and expenses (Note 2) 21,664 Distribution fees (Note 2) 972,978 Administrative services (Note 2) 7,895 Other 178,986 Total expenses Expense reduction (Note 2) (693) Net expenses Net investment income Net realized loss on investments (Notes 1 and 3) (802,430) Net realized gain on foreign currency transactions (Note 1) 221,485 Net unrealized depreciation of assets and liabilities in foreign currencies during the period (81,393) Net unrealized depreciation of investments during the period (13,754,556) Net loss on investments Net increase in net assets resulting from operations The accompanying notes are an integral part of these financial statements. 36 Floating Rate Income Fund Statement of changes in net assets DECREASE IN NET ASSETS Six months ended 8/31/15* Year ended 2/28/15 Operations: Net investment income $15,250,727 $33,718,640 Net realized gain (loss) on investments and foreign currency transactions (580,945) 883,505 Net unrealized depreciation of investments and assets and liabilities in foreign currencies (13,835,949) (23,093,680) Net increase in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class A (6,629,696) (14,454,588) Class B (337,681) (649,643) Class C (1,848,944) (3,668,340) Class M (98,486) (192,874) Class R (13,902) (21,121) Class Y (7,334,768) (14,676,429) Decrease from capital share transactions (Note 4) (1,357,587) (211,789,014) Total decrease in net assets NET ASSETS Beginning of period 764,282,867 998,226,411 End of period (including distributions in excess of net investment income of $1,614,836 and $602,086, respectively) * Unaudited. The accompanying notes are an integral part of these financial statements. Floating Rate Income Fund 37 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio Ratio Net realized of expenses of net investment Net asset value, and unrealized Total from From From Total return Net assets, to average income (loss) Portfolio beginning Net investment gain (loss) investment net investment return Total Redemption Net asset value, at net asset end of period netassets to average turnover Period ended of period income (loss) a on investments operations income of capital distributions fees end of period value (%) b (in thousands) (%) c net assets (%) (%) Class A August 31, 2015** .17 (.15) (.19) — — * .51* 1.99* 30* February 28, 2015 .34 (.21) (.34) — — .99 3.78 43† February 28, 2014 .35 .06 (.35) — — d 1.02 3.85 64† February 28, 2013 .42 .21 (.44) — — d 1.03 4.81 63† February 29, 2012 .41 (.17) (.42) — d — d 1.03 4.73 65† February 28, 2011 .43 .31 (.44) — — d 1.04 4.86 79 Class B August 31, 2015** .17 (.16) (.18) — — * .61* 1.89* 30* February 28, 2015 .32 (.22) (.32) — — 1.19 3.59 43† February 28, 2014 .33 .06 (.33) — — d 1.22 3.65 64† February 28, 2013 .41 .21 (.43) — — d 1.23 4.61 63† February 29, 2012 .40 (.17) (.41) — d — d 1.23 4.56 65† February 28, 2011 .40 .32 (.41) — — d 1.27 4.60 79 Class C August 31, 2015** .14 (.16) (.15) — — * .88* 1.61* 30* February 28, 2015 .27 (.22) (.27) — — 1.74 3.04 43† February 28, 2014 .28 .07 (.28) — — d 1.77 3.11 64† February 28, 2013 .36 .20 (.38) — — d 1.78 4.06 63† February 29, 2012 .35 (.17) (.36) — d — d 1.78 4.01 65† February 28, 2011 .36 .32 (.37) — — d 1.79 4.10 79 Class M August 31, 2015** .17 (.17) — d (.18) — — * .53* 1.96* 30* February 28, 2015 .33 (.21) (.33) — — 1.04 3.74 43† February 28, 2014 .34 .07 (.35) — — d 1.07 3.82 64† February 28, 2013 .42 .21 (.44) — — d 1.08 4.78 63† February 29, 2012 .41 (.17) (.42) — d — d 1.08 4.68 65† February 28, 2011 .42 .31 (.43) — — d 1.10 4.81 79 Class R August 31, 2015** .16 (.15) (.18) — — * .63* 1.86* 30* February 28, 2015 .31 (.21) (.32) — — 1.24 3.55 43† February 28, 2014 .32 .07 (.33) — — d 1.27 3.61 64† February 28, 2013 .40 .21 (.42) — — d 1.28 4.56 63† February 29, 2012 .39 (.17) (.40) — d — d 1.28 4.50 65† February 28, 2011 .40 .31 (.41) — — d 1.29 4.62 79 Class Y August 31, 2015** .19 (.17) (.20) — — * .38* 2.12* 30* February 28, 2015 .36 (.21) (.36) — — .74 4.04 43† February 28, 2014 .37 .06 (.37) — — d .77 4.10 64† February 28, 2013 .45 .21 (.47) — — d .78 5.06 63† February 29, 2012 .44 (.18) (.44) — d — d .78 5.01 65† February 28, 2011 .45 .32 (.46) — — d .79 5.09 79 See notes to financial highlights at the end of this section. The accompanying notes are an integral part of these financial statements. 38 Floating Rate Income Fund Floating Rate Income Fund 39 Financial highlights (Continued) * Not annualized. ** Unaudited. † Reflects revision of portfolio turnover rate. The portfolio turnover rates previously reported were the following: February 28, 2015 79% February 28, 2014 127 February 28, 2013 90 February 29, 2012 100 a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b Total return assumes dividend reinvestment and does not reflect the effect of sales charges. c Includes amounts paid through expense offset and/or brokerage service arrangements, if any (Note 2). Also excludes acquired fund fees and expenses, if any. d Amount represents less than $0.01 per share. The accompanying notes are an integral part of these financial statements. 40Floating Rate Income Fund Notes to financial statements 8/31/15 (Unaudited) Within the following Notes to financial statements, references to “State Street” represent State Street Bank and Trust Company, references to “the SEC” represent the Securities and Exchange Commission, references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. Unless otherwise noted, the “reporting period” represents the period from March 1, 2015 through August 31, 2015. Putnam Floating Rate Income Fund (the fund) is a diversified series of Putnam Funds Trust (the Trust), a Massachusetts business trust registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. The goal of the fund is to seek high current income. Preservation of capital is a secondary goal. The fund invests mainly in corporate loans and debt securities that have floating rates of interest and other corporate debt securities. Under normal circumstances, the fund will invest at least 80% of its net assets in income-producing floating rate loans and other floating rate debt securities. This policy may be changed only after 60 days’ notice to shareholders. The fund invests mainly in obligations of U.S. issuers that are below-investment-grade in quality (having credit characteristics similar to “junk bonds”). Putnam Management may consider, among other factors, credit, interest rate and prepayment risks, as well as general market conditions, when deciding whether to buy or sell investments. The fund offers classA, classB, classC, classM, classR and classY shares. ClassA and classM shares are sold with a maximum front-end sales charge of 1.00% and 0.75%, respectively, and generally do not pay a contingent deferred sales charge. ClassB shares, which convert to classA shares after approximately eight years, do not pay a front-end sales charge and are subject to a contingent deferred sales charge if those shares are redeemed within two years of purchase. ClassC shares have a one-year 1.00% contingent deferred sales charge and do not convert to classA shares. ClassR shares, which are not available to all investors, are sold at net asset value. The expenses for classA, classB, classC, classM and classR shares may differ based on the distribution fee of each class, which is identified in Note 2. ClassY shares, which are sold at net asset value, are generally subject to the same expenses as classA, classB, classC, classM and classR shares, but do not bear a distribution fee. ClassY shares are not available to all investors. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. Note 1: Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. Security valuation Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund’s assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Senior loans are valued at fair value on the basis of valuations provided by an independent pricing service, approved by the Trustees. Such services use information with respect to transactions in senior loans, quotations Floating Rate Income Fund 41 from senior loan dealers, market transactions in comparable securities and various relationships between securities in determining value. These securities will generally be categorized as Level 2. Market quotations are not considered to be readily available for certain debt obligations; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value, and are classified as Level 2 securities. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security’s fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security at a given point in time and does not reflect an actual market price, which may be different by a material amount. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income, net of any applicable withholding taxes, is recorded on the accrual basis. Dividend income, net of any applicable withholding taxes, is recognized on the ex-dividend date except that certain dividends from foreign securities, if any, are recognized as soon as the fund is informed of the ex-dividend date. Non-cash dividends, if any, are recorded at the fair value of the securities received. Dividends representing a return of capital or capital gains, if any, are reflected as a reduction of cost and/or as a realized gain. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. The fund earned certain fees in connection with its senior loan purchasing activities. These fees are treated as market discount and are amortized into income in the Statement of operations. Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The fair value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the fund after translation to U.S. dollars based on the exchange rates on that day. The cost of each security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. Forward currency contracts The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used for hedging currency exposures. 42 Floating Rate Income Fund The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The fair value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in fair value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Risks may exceed amounts recognized on the Statement of assets and liabilities. Forward currency contracts outstanding at period end, if any, are listed after the fund’s portfolio. Master agreements The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and, with respect to those amounts which can be sold or repledged, is presented in the fund’s portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $112,218 at the close of the reporting period. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $3,162 on open derivative contracts subject to the Master Agreements. There was no collateral posted by the fund at period end for these agreements. Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. Lines of credit The fund participates, along with other Putnam funds, in a $392.5 million syndicated unsecured committed line of credit provided by State Street ($292.5 million) and Northern Trust Company ($100 million) and a $235.5 million unsecured uncommitted line of credit provided by State Street. Prior to September 24, 2015 the fund participated in a $392.5 million unsecured committed line of credit provided by State Street and the same unsecured uncommitted line of credit. Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the higher of (1) the Federal Funds rate and (2) the overnight LIBOR (the Federal Funds rate prior to September 24, 2015) plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.04% of the committed line of credit and 0.04% of the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.16% (0.11% Prior to September 24, 2015) per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. Floating Rate Income Fund 43 The fund is subject to the provisions of Accounting Standards Codification 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. The fund may also be subject to taxes imposed by governments of countries in which it invests. Such taxes are generally based on either income or gains earned or repatriated. The fund accrues and applies such taxes to net investment income, net realized gains and net unrealized gains as income and/or capital gains are earned. In some cases, the fund may be entitled to reclaim all or a portion of such taxes, and such reclaim amounts, if any, are reflected as an asset on the fund’s books. In many cases, however, the fund may not receive such amounts for an extended period of time, depending on the country of investment. At February 28, 2015, the fund had a capital loss carryover of $63,153,417 available to the extent allowed by the Code to offset future net capital gain, if any. The amounts of the carryovers and the expiration dates are: Loss carryover Short-term Long-term Total Expiration $20,957,967 N/A $20,957,967 February 28, 2017 42,195,450 N/A 42,195,450 February 28, 2018 Under the Regulated Investment Company Modernization Act of 2010, the fund will be permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. However, any losses incurred will be required to be utilized prior to the losses incurred in pre-enactment tax years. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. Additionally, post-enactment capital losses that are carried forward will retain their character as either short-term or long-term capital losses rather than being considered all short-term as under previous law. Pursuant to federal income tax regulations applicable to regulated investment companies, the fund has elected to defer $1,531,927 of certain losses recognized during the period from November 1, 2014 to February 28, 2015 to its fiscal year ending February 29, 2016. The aggregate identified cost on a tax basis is $779,898,530, resulting in gross unrealized appreciation and depreciation of $1,137,343 and $30,496,032, respectively, or net unrealized depreciation of $29,358,689. Distributions to shareholders The fund declares a distribution each day based upon the projected net investment income, for a specified period, calculated as if earned prorata throughout the period on a daily basis. Such distributions are recorded daily and paid monthly. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. Expenses of the Trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. Note 2: Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (based on the fund’s average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of most open-end funds, as defined in the fund’s management contract, sponsored by Putnam Management. Such annual rates may vary as follows: 44 Floating Rate Income Fund 0.720% of the first $5 billion, 0.520% of the next $50 billion, 0.670% of the next $5 billion, 0.500% of the next $50 billion, 0.620% of the next $10 billion, 0.490% of the next $100 billion and 0.570% of the next $10 billion, 0.485% of any excess thereafter. Putnam Management has contractually agreed, through June 30, 2017, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses, acquired fund fees and expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. During the reporting period, the fund’s expenses were not reduced as a result of this limit. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.40% of the average net assets of the portion of the fund managed by PIL. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. received fees for investor servicing that included (1) a per account fee for each direct and underlying non-defined contribution account (“retail account”) of the fund and each of the other funds in its specified category, which was totaled and then allocated to each fund in the category based on its average daily net assets; (2) a specified rate of the fund’s assets attributable to defined contribution plan accounts; and (3) a specified rate based on the average net assets in retail accounts. Putnam Investor Services has agreed that the aggregate investor servicing fees for each fund’s retail and defined contribution accounts will not exceed an annual rate of 0.320% of the fund’s average assets attributable to such accounts. During the reporting period, the expenses for each class of shares related to investor servicing fees were as follows: ClassA $219,671 ClassR 489 ClassB 11,732 ClassY 229,340 ClassC 74,328 Total ClassM 3,301 The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. For the reporting period, the fund’s expenses were reduced by $693 under the expense offset arrangements. Each Independent Trustee of the fund receives an annual Trustee fee, of which $444, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. Floating Rate Income Fund45 The fund has adopted distribution plans (the Plans) with respect to its classA, classB, classC, classM and classR shares pursuant to Rule 12b–1 under the Investment Company Act of 1940. The purpose of the Plans is to compensate Putnam Retail Management Limited Partnership, an indirect wholly-owned subsidiary of Putnam Investments, LLC, for services provided and expenses incurred in distributing shares of the fund. The Plans provide for payments by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35%, 1.00%, 1.00%, 1.00% and 1.00% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. The Trustees have approved payment by the fund at an annual rate of 0.25%, 0.45%, 1.00%, 0.30% and 0.50% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. During the reporting period, the class specific expenses related to distribution fees were as follows: ClassA $393,648 ClassM 7,098 ClassB 37,849 ClassR 1,754 ClassC 532,629 Total For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received net commissions of $1,320 and $132 from the sale of classA and classM shares, respectively, and received $1,935 and $191 in contingent deferred sales charges from redemptions of classB and classC shares, respectively. A deferred sales charge of up to 1.00% and 0.30% is assessed on certain redemptions of classA and classM shares, respectively. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received $96 and no monies on classA and classM redemptions, respectively. Note 3: Purchases and sales of securities During the reporting period, the cost of purchases and the proceeds from sales, excluding short-term investments, were as follows: Cost of purchases Proceeds from sales Investments in securities (Long-term) $218,726,218 $233,323,779 U.S. government securities (Long-term) — — Total Note 4: Capital shares At the close of the reporting period, there were an unlimited number of shares of beneficial interest authorized. Transactions in capital shares were as follows: Six months ended 8/31/15 Year ended 2/28/15 ClassA Shares Amount Shares Amount Shares sold 7,465,045 $65,574,952 12,309,837 $109,577,005 Shares issued in connection with reinvestment of distributions 681,400 5,966,851 1,462,923 13,000,622 8,146,445 71,541,803 13,772,760 122,577,627 Shares repurchased (7,130,567) (62,548,189) (27,779,010) (246,720,676) Net increase (decrease) Six months ended 8/31/15 Year ended 2/28/15 ClassB Shares Amount Shares Amount Shares sold 252,218 $2,209,104 249,611 $2,217,812 Shares issued in connection with reinvestment of distributions 34,623 302,942 65,275 579,416 286,841 2,512,046 314,886 2,797,228 Shares repurchased (205,610) (1,798,764) (604,759) (5,367,369) Net increase (decrease) 46 Floating Rate Income Fund Six months ended 8/31/15 Year ended 2/28/15 ClassC Shares Amount Shares Amount Shares sold 904,821 $7,927,700 2,116,034 $18,863,725 Shares issued in connection with reinvestment of distributions 185,997 1,627,240 364,955 3,238,359 1,090,818 9,554,940 2,480,989 22,102,084 Shares repurchased (1,660,087) (14,535,502) (4,183,293) (37,059,561) Net decrease Six months ended 8/31/15 Year ended 2/28/15 ClassM Shares Amount Shares Amount Shares sold 39,692 $347,996 85,462 $762,989 Shares issued in connection with reinvestment of distributions 10,753 94,152 20,682 183,667 50,445 442,148 106,144 946,656 Shares repurchased (50,325) (440,646) (197,727) (1,760,904) Net increase (decrease) Six months ended 8/31/15 Year ended 2/28/15 ClassR Shares Amount Shares Amount Shares sold 15,978 $140,282 20,575 $181,709 Shares issued in connection with reinvestment of distributions 1,557 13,620 2,382 21,121 17,535 153,902 22,957 202,830 Shares repurchased (12,146) (105,486) (18,560) (166,285) Net increase Six months ended 8/31/15 Year ended 2/28/15 ClassY Shares Amount Shares Amount Shares sold 5,702,521 $50,119,757 18,014,929 $160,305,854 Shares issued in connection with reinvestment of distributions 346,566 3,037,846 670,595 5,961,499 6,049,087 53,157,603 18,685,524 166,267,353 Shares repurchased (6,784,040) (59,291,442) (26,519,117) (235,607,997) Net decrease Note 5: Affiliated transactions Transactions during the reporting period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Fair value at the Fair value at beginning of the end of the reporting Investment the reporting Name of affiliate period Purchase cost Sale proceeds income period Putnam Short Term Investment Fund* $14,658,513 $212,347,291 $191,368,021 $20,786 $35,637,783 Totals * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. Floating Rate Income Fund 47 Note 6: Senior loan commitments Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holder’s portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. Note 7: Market, credit and other risks In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations. The fund may invest in higher-yielding, lower-rated bonds that may have a higher rate of default. Note 8: Summary of derivative activity The volume of activity for the reporting period for any derivative type that was held during the period is listed below and was as follows based on an average of the holdings at the end of each fiscal quarter: Forward currency contracts (contract amount) $5,700,000 The following is a summary of the fair value of derivative instruments as of the close of the reporting period: Fair value of derivative instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as Statement of Statement of hedging instruments assets and assets and under ASC 815 liabilities location Fair value liabilities location Fair value Foreign exchange contracts Receivables $162,422 Payables $27,017 Total The following is a summary of realized and change in unrealized gains or losses of derivative instruments on the Statement of operations for the reporting period (see Note 1): Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging Forward currency instruments under ASC 815 contracts Total Foreign exchange contracts $221,529 $221,529 Total Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging Forward currency instruments under ASC 815 contracts Total Foreign exchange contracts $(80,870) $(80,870) Total 48 Floating Rate Income Fund This page left blank intentionally. Floating Rate Income Fund 49 Note 9: Offsetting of financial and derivative assets and liabilities The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions or borrowing transactions associated with securities sold short, if any, see Note 1. For financial reporting purposes, the fund does not offset financial assets and financial liabilities that are subject to the master netting agreements in the Statement of assets and liabilities. Bank of America N.A. Barclays Bank PLC Deutsche Bank AG HSBC Bank USA, National Association JPMorgan Chase Bank N.A. UBS AG WestPac Banking Corp. Total Assets: Forward currency contracts # $— $— $24,433 $16,244 $33,389 $88,356 $— $162,422 Total Assets $— $— $— Liabilities: Forward currency contracts # 59 1,691 — — 23,855 — 1,412 27,017 Total Liabilities $— $— $— Total Financial and Derivative Net Assets Total collateral received (pledged)† ## $— $— $— $— $— $88,356 $— Net amount $(59) $(1,691) $24,433 $16,244 $9,534 $— $(1,412) †
